September 22, 2010 RCAS Unitholders Re: RCAS Tender Offer Dear Unitholder, Please find enclosed the tender offer documents for the Rochdale Core Alternative Strategies Fund (RCAS).The purpose of the tender offer is to provide liquidity to Members who hold Units in the Fund, as contemplated by and in accordance with the procedures set forth in the Fund’s Operating Agreement and Prospectus.To understand the offer fully and for a complete discussion of the terms and conditions of the offer, please read the enclosed Offer to Purchase and accompanying Letter of Transmittal. Commencement date of the tender offer is September 22, 2010 and it remains open until October 20, 2010.Should you choose to participate in the tender offer, you will need to send a completed Letter of Transmittal to the Fund by fax or mail by no later than October 20, 2010. Any Letter of Transmittal received after 5pm EST, October 20, 2010, will not participate in the tender offer.If replying by fax, the completed Letter of Transmittal should be faxed to (212) 702-3526 and the original Letter of Transmittal must be promptly mailed to the Fund at the address below in the enclosed pre-paid envelope. ROCHDALE CORE ALTERNATIVE STRATEGIES FUND c/o Rochdale Investment Management 570 Lexington Avenue NY, NY 10022 As always, please do not hesitate to contact us if you have any questions. Regards, Rochdale Investment Management Rochdale Investment Management 570 Lexington Avenue · New York, New York 10022-6837 Tel 800-245-9888 / 212-702-3500 · Fax 212-702-3535 www.rochdale.com
